Exhibit 10.4
ChromaDex, Inc.
Restricted Stock Purchase Agreement
under the 2007 Equity Incentive Plan
This Agreement is made by and between ChromaDex, Inc., a California corporation
(the “Company”), and _____  (“Purchaser”).
R E C I T A L S
A Purchaser holds a notice of grant of right to purchase stock dated _____ (the
“Notice of Grant”) to purchase shares of Common Stock (“Common Stock”) of the
Company (the “Purchase Right”) pursuant to the Company’s 2007 Equity Incentive
Plan (the “Plan”); and
B. The Purchase Right consists of the Notice and a Restricted Stock Purchase
Agreement.
C. Purchaser desires to exercise the Purchase right on the terms and conditions
contained herein.
A G R E E M E N T
In consideration of the foregoing recitals and the mutual covenants and
conditions contained herein, the parties, intending to be legally bound, agree
as follows:
1. Incorporation of Plan by Reference. This Agreement is subject to all of the
terms and conditions as set forth in the Plan. If there is a conflict between
the terms of this Agreement and the Plan, the terms of the Plan shall control.
Defined terms not explicitly defined in this Agreement but defined in the Plan
shall have the same definitions as in the Plan.
2. Purchase and Sale of Common Stock.
(a) Agreement to Purchase and Sell Common Stock. Purchaser hereby agrees to
purchase from the Company, and the Company hereby agrees to sell to Purchaser,
shares of the Common Stock of the Company in accordance with the Notice of Grant
duly executed by Purchaser and attached hereto as Exhibit A. In accordance with
the terms of the Option, the purchase price for the shares of Common Stock are
payable by a Promissory Note substantially in the form set forth in Exhibit D,
subject to a Pledge Agreement substantially in the form set forth in Exhibit E.
(b) Closing. The closing hereunder, including payment for and delivery of the
Common Stock, shall occur at the offices of the Company immediately following
the execution of this Agreement, or at such other time and place as the parties
may mutually agree; provided, however, that if shareholder approval of the Plan
is required before this Agreement may be executed, then the Notice of Grant may
not be exercised, and the closing shall be delayed, until such shareholder
approval is obtained. If such shareholder approval is not obtained within the
time limit specified in the Plan, then this Agreement shall be null and void.

 

 



--------------------------------------------------------------------------------



 



3. Repurchase Option. Upon the earlier of (i) the termination of Purchaser’s
Continuous Service, or (ii) the occurrence of a Corporate Transaction and the
Company opts to terminate the Plan pursuant to Section 10(c)(i) of the Plan,
then the Company shall have an irrevocable option (the “Unvested Share
Repurchase Option”) for a period of ninety (90) days after said termination or
Corporate Transaction, or such longer period as may be agreed to by the Company
and the Purchaser, to repurchase from Purchaser or Purchaser’s personal
representative, as the case may be, those shares that Purchaser received
pursuant to the exercise of the Notice of Grant. Pursuant to its repurchase
option, the Company may repurchase all or any of the shares that Purchaser
received pursuant to the exercise of the Notice of Grant that (a) have not as
yet vested as of such termination or Corporate Transaction date in accordance
with the Vesting Schedule indicated on Purchaser’s Notice of Grant (the
“Unvested Shares”) at a price (“Option Price”) equal to the Purchaser’s Purchase
Price for such shares as indicated on Purchaser’s Notice of Grant, and (b) have
vested as of such termination or Corporate Transaction date in accordance with
the Vesting Schedule indicated on Purchaser’s Notice of Grant (the “Vested
Shares”) at a price equal to the Fair Market Value for such shares.
4. Exercise of Repurchase Option. The Repurchase Option shall be exercised by
written notice signed by an Officer of the Company and delivered or mailed as
provided herein. Such notice shall identify the number of shares of Common Stock
to be purchased and shall notify Purchaser of the time, place and date for
settlement of such purchase, which shall be scheduled by the Company within the
term of the Repurchase Option set forth above. The Company shall be entitled to
pay for any shares of Common Stock purchased pursuant to its Repurchase Option
at the Company’s option in cash or by offset against any indebtedness owing to
the Company by Purchaser (including without limitation any Note given in payment
for the Common Stock), or by a combination of both. Upon delivery of such notice
and payment of the purchase price in any of the ways described above, the
Company shall become the legal and beneficial owner of the Common Stock being
repurchased and all rights and interest therein or related thereto, and the
Company shall have the right to transfer to its own name the Common Stock being
repurchased by the Company, without further action by Purchaser.
5. Capitalization Adjustments to Common Stock. In the event of a “Capitalization
Adjustment” affecting the Company’s outstanding Common Stock as a class as
designated in the Plan, then any and all new, substituted or additional
securities or other property to which Purchaser is entitled by reason of
Purchaser’s ownership of Common Stock shall be immediately subject to the
Repurchase Option and be included in the word “Common Stock” for all purposes of
the Repurchase Option with the same force and effect as the shares of the Common
Stock presently subject to the Repurchase Option, but only to the extent the
Common Stock is, at the time, covered by such Repurchase Option. While the total
Option Price shall remain the same after each such event, the Option Price per
share of Common Stock upon exercise of the Repurchase Option shall be
appropriately adjusted.
6. Corporate Transactions. In the event of a Corporate Transaction described in
the Plan, then the Repurchase Option may be assigned by the Company to the
successor of the Company (or such successor’s parent company), if any, in
connection with such Corporate Transaction. To the extent the Repurchase Option
remains in effect following such Corporate Transaction, it shall apply to the
new capital stock or other property received in exchange for the Common Stock in
consummation of the Corporate Transaction, but only to the extent the Common
Stock was at the time covered by such right. Appropriate adjustments shall be
made to the price per share payable upon exercise of the Repurchase Option to
reflect the Corporate Transaction upon the Company’s capital structure;
provided, however, that the aggregate Option Price shall remain the same.

 

2



--------------------------------------------------------------------------------



 



7. Escrow of Unvested Common Stock. As security for Purchaser’s faithful
performance of the terms of this Agreement and to insure the availability for
delivery of Purchaser’s Common Stock upon exercise of the Repurchase Option
herein provided for, Purchaser agrees, at the closing hereunder, to deliver to
and deposit with the Secretary of the Company or the Secretary’s designee
(“Escrow Agent”), as Escrow Agent in this transaction, three (3) stock
assignments duly endorsed (with date and number of shares blank) in the form
attached hereto as Exhibit B, together with a certificate or certificates
evidencing all of the Common Stock subject to the Repurchase Option; said
documents are to be held by the Escrow Agent and delivered by said Escrow Agent
pursuant to the Joint Escrow Instructions of the Company and Purchaser set forth
in Exhibit C, attached hereto and incorporated by this reference, which
instructions shall also be delivered to the Escrow Agent at the closing
hereunder.
8. Rights of Purchaser. Subject to the provisions of this Agreement, Purchaser
shall exercise all rights and privileges of a shareholder of the Company with
respect to the shares deposited in escrow. Purchaser shall be deemed to be the
holder of the shares for purposes of receiving any dividends that may be paid
with respect to such shares and for purposes of exercising any voting rights
relating to such shares, even if some or all of such shares have not yet vested
and been released from the Company’s Repurchase Option.
9. Limitations on Transfer. In addition to any other limitation on transfer
created by applicable securities laws, Purchaser shall not sell, assign,
hypothecate, donate, encumber or otherwise dispose of any interest in the Common
Stock while the Common Stock is subject to the Repurchase Option. After any
Common Stock has been released from the Repurchase Option, Purchaser shall not
sell, assign, hypothecate, donate, encumber or otherwise dispose of any interest
in the Common Stock except in compliance with the provisions herein and
applicable securities laws. Furthermore, the Common Stock shall be subject to
any right of first refusal in favor of the Company or its assignees that may be
contained in the Company’s Bylaws.
10. Restrictive Legends. All certificates representing the Common Stock shall
have endorsed thereon legends in substantially the following forms (in addition
to any other legend which may be required by other agreements between the
parties hereto):
(a) “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN OPTION SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR SUCH
HOLDER’S PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL
OFFICE OF THIS COMPANY. ANY TRANSFER OR ATTEMPTED TRANSFER OF ANY SHARES SUBJECT
TO SUCH OPTION IS VOID WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT OF THE
COMPANY.”
(b) “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”
(c) Any legend required by appropriate blue sky officials.

 

3



--------------------------------------------------------------------------------



 



11. Investment Representations. In connection with the purchase of the Common
Stock, Purchaser represents to the Company the following:
(a) Purchaser is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Common Stock. Purchaser is acquiring
the Common Stock for investment for Purchaser’s own account only and not with a
view to, or for resale in connection with, any “distribution” thereof within the
meaning of the Securities Act.
(b) Purchaser understands that the Common Stock has not been registered under
the Securities Act by reason of a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of Purchaser’s investment
intent as expressed herein.
(c) Purchaser further acknowledges and understands that the Common Stock must be
held indefinitely unless the Common Stock is subsequently registered under the
Securities Act or an exemption from such registration is available. Purchaser
further acknowledges and understands that the Company is under no obligation to
register the Common Stock. Purchaser understands that the certificate evidencing
the Common Stock will be imprinted with a legend that prohibits the transfer of
the Common Stock unless the Common Stock is registered or such registration is
not required in the opinion of counsel for the Company.
(d) Purchaser is familiar with the provisions of Rules 144 and 701, under the
Securities Act, as in effect from time to time, which, in substance, permit
limited public resale of “restricted securities” acquired, directly or
indirectly, from the issuer thereof (or from an affiliate of such issuer), in a
non-public offering subject to the satisfaction of certain conditions. Rule 701
provides that if the issuer qualifies under Rule 701 at the time of issuance of
the securities, such issuance will be exempt from registration under the
Securities Act. In the event the Company becomes subject to the reporting
requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the
securities exempt under Rule 701 may be sold by Purchaser ninety (90) days
thereafter, subject to the satisfaction of certain of the conditions specified
by Rule 144.
(e) In the event that the sale of the Common Stock does not qualify under
Rule 701 at the time of purchase, then the Common Stock may be resold by
Purchaser in certain limited circumstances subject to the provisions of
Rule 144, which requires, among other things: (i) the availability of certain
public information about the Company and (ii) the resale occurring following the
required holding period under Rule 144 after the Purchaser has purchased, and
made full payment of (within the meaning of Rule 144), the securities to be
sold.
(f) Purchaser further understands that at the time Purchaser wishes to sell the
Common Stock there may be no public market upon which to make such a sale, and
that, even if such a public market then exists, the Company may not be
satisfying the current public current information requirements of Rule 144 or
701, and that, in such event, Purchaser would be precluded from selling the
Common Stock under Rule 144 or 701 even if the minimum holding period
requirement had been satisfied.

 

4



--------------------------------------------------------------------------------



 



12. Section 83(b) Election. Purchaser understands that Section 83(a) of the
Code, taxes as ordinary income the difference between the amount paid for the
Common Stock and the fair market value of the Common Stock as of the date any
restrictions on the Common Stock lapse. In this context, “restriction” includes
the right of the Company to buy back the Unvested Shares pursuant to the
Repurchase Option set forth above. Purchaser understands that Purchaser may
elect to be taxed at the time the Common Stock is purchased, rather than when
and as the Repurchase Option expires, by filing an election under Section 83(b)
(an “83(b) Election”) of the Code with the Internal Revenue Service within
thirty (30) days from the date of purchase. Even if the fair market value of the
Common Stock at the time of the execution of this Agreement equals the amount
paid for the Common Stock, the 83(b) Election must be made to avoid income under
Section 83(a) in the future. Purchaser understands that failure to file such an
83(b) Election in a timely manner may result in adverse tax consequences for
Purchaser. Purchaser further understands that Purchaser must file an additional
copy of such 83(b) Election with his or her federal income tax return for the
calendar year in which the date of this Agreement falls. Purchaser acknowledges
that the foregoing is only a summary of the effect of United States federal
income taxation with respect to purchase of the Common Stock hereunder, and does
not purport to be complete. Purchaser further acknowledges that the Company has
directed Purchaser to seek independent advice regarding the applicable
provisions of the Code, the income tax laws of any municipality, state or
foreign country in which Purchaser may reside, and the tax consequences of
Purchaser’s death. Purchaser assumes all responsibility for filing an 83(b)
Election and paying all taxes resulting from such election or the lapse of the
restrictions on the Common Stock.
13. Refusal to Transfer. The Company shall not be required (a) to transfer on
its books any shares of Common Stock of the Company which shall have been
transferred in violation of any of the provisions set forth in this Agreement or
(b) to treat as owner of such shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such shares shall have been
so transferred.
14. No Employment Rights. This Agreement is not an employment contract and
nothing in this Agreement shall affect in any manner whatsoever the right or
power of the Company (or a parent or subsidiary of the Company) to terminate
Purchaser’s employment for any reason at any time, with or without cause and
with or without notice.

 

5



--------------------------------------------------------------------------------



 



15. Miscellaneous.
(a) Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or sent by
telegram or fax or upon deposit in the United States Post Office, by registered
or certified mail with postage and fees prepaid, addressed to the other party
hereto at such party’s address hereinafter shown below its signature or at such
other address as such party may designate by ten (10) days’ advance written
notice to the other party hereto.
(b) Successors and Assigns. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon Purchaser, Purchaser’s successors,
and assigns. The Company may assign the Repurchase Option hereunder at any time
or from time to time, in whole or in part.
(c) Attorneys’ Fees; Specific Performance. Purchaser shall reimburse the Company
for all costs incurred by the Company in enforcing the performance of, or
protecting its rights under, any part of this Agreement, including reasonable
costs of investigation and attorneys’ fees. It is the intention of the parties
that the Company, upon exercise of the Repurchase Option and payment of the
Option Price, pursuant to the terms of this Agreement, shall be entitled to
receive the Common Stock, in specie, in order to have such Common Stock
available for future issuance without dilution of the holdings of other
shareholders. Furthermore, it is expressly agreed between the parties that money
damages are inadequate to compensate the Company for the Common Stock and that
the Company shall, upon proper exercise of the Repurchase Option, be entitled to
specific enforcement of its rights to purchase and receive said Common Stock.
(d) Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of California. The parties agree that any
action brought by either party to interpret or enforce any provision of this
Agreement shall be brought in, and each party agrees to, and does hereby, submit
to the jurisdiction and venue of, the appropriate state or federal court for the
district encompassing the Company’s principal place of business.
(e) Further Execution. The parties agree to take all such further action(s) as
may reasonably be necessary to carry out and consummate this Agreement as soon
as practicable, and to take whatever steps may be necessary to obtain any
governmental approval in connection with or otherwise qualify the issuance of
the securities that are the subject of this Agreement.
(f) Independent Counsel. Purchaser acknowledges that this Agreement has been
prepared on behalf of the Company by Manatt, Phelps & Phillips, LLP, counsel to
the Company and that Manatt, Phelps & Phillips, LLP does not represent, and is
not acting on behalf of, Purchaser. Purchaser has been provided with an
opportunity to consult with Purchaser’s own counsel with respect to this
Agreement.
(g) Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes and
merges all prior agreements or understandings, whether written or oral. This
Agreement may not be amended, modified or revoked, in whole or in part, except
by an agreement in writing signed by each of the parties hereto.
(h) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

 

6



--------------------------------------------------------------------------------



 



(i) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
In witness whereof, the parties hereto have executed this Agreement as of
this _____ day of _____ 200 _____ .

                          ChromaDex, Inc.    
 
               
 
      By        
 
         
 
   
 
      Title        
 
         
 
   
 
      Address:   10005 Muirlands Boulevard     
 
          Suite G, 1st Floor    
 
          Irvine, CA 92618    
 
                             
 
      Purchaser        
 
               
 
  Address:                          
 
                               

     
Attachments:
   
 
   
Exhibit A
  Notice of Grant
Exhibit B
  Assignment Separate from Certificate
Exhibit C
  Joint Escrow Instructions
Exhibit D
  Promissory Note
Exhibit E
  Pledge Agreement

 

7



--------------------------------------------------------------------------------



 



Exhibit A
NOTICE OF GRANT
[ see attached]

 

 



--------------------------------------------------------------------------------



 



Exhibit B
STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
For Value Received, _____ hereby sells, assigns and transfers unto ChromaDex,
Inc., a California corporation (the “Company”), pursuant to the Repurchase
Option under that certain Restricted Stock Purchase Agreement, dated _____ by
and between the undersigned and the Company (the “Agreement”), _____ ( _____ )
shares of Common Stock of the Company standing in the undersigned’s name on the
books of the Company represented by Certificate No(s). _____ and does hereby
irrevocably constitute and appoint the Company’s Secretary attorney to transfer
said Common Stock on the books of the Company with full power of substitution in
the premises. This Assignment may be used only in accordance with and subject to
the terms and conditions of the Agreement, in connection with the repurchase of
shares of Common Stock issued to the undersigned pursuant to the Agreement, and
only to the extent that such shares remain subject to the Company’s Repurchase
Option under the Agreement.
Dated:                                         

         
 
 
 
(Signature)    
 
         
 
 
 
(Print Name)    

(Instruction: Please do not fill in any blanks other than the “Signature” line
and the “Print Name” line.)

 

 



--------------------------------------------------------------------------------



 



Exhibit C
JOINT ESCROW INSTRUCTIONS
Secretary
ChromaDex, Inc.
10005 Muirlands Boulevard
Suite G, 1st Floor
Irvine, CA 92618
Dear Sir or Madam:
As Escrow Agent for both ChromaDex, Inc., a California corporation (“Company”),
and the undersigned purchaser of Common Stock of the Company (“Purchaser”), you
are hereby authorized and directed to hold the documents delivered to you
pursuant to the terms of that certain Restricted Stock Purchase Agreement
(“Agreement”), dated _____ to which a copy of these Joint Escrow Instructions is
attached as Exhibit C, in accordance with the following instructions:
1. In the event the Company or an assignee shall elect to exercise the
Repurchase Option set forth in the Agreement, the Company or its assignee will
give to Purchaser and you a written notice specifying the number of shares of
Common Stock to be purchased, the purchase price, and the time for a closing
hereunder at the principal office of the Company. Purchaser and the Company
hereby irrevocably authorize and direct you to close the transaction
contemplated by such notice in accordance with the terms of said notice.
2. At the closing you are directed (a) to date any stock assignments necessary
for the transfer in question, (b) to fill in the number of shares being
transferred, and (c) to deliver same, together with the certificate evidencing
the shares of Common Stock to be transferred, to the Company against the
simultaneous delivery to you of the purchase price (which may include suitable
acknowledgment of cancellation of indebtedness) of the number of shares of
Common Stock being purchased pursuant to the exercise of the Repurchase Option.
3. Purchaser irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of Common Stock to be held by you hereunder and
any additions and substitutions to said shares as specified in the Agreement.
Purchaser does hereby irrevocably constitute and appoint you as the Purchaser’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities and other property all documents of assignment and/or
transfer and all stock certificates necessary or appropriate to make all
securities negotiable and complete any transaction herein contemplated.
4. This escrow shall terminate upon expiration or exercise in full of the
Repurchase Option, whichever occurs first.

 

 



--------------------------------------------------------------------------------



 



5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Purchaser,
you shall deliver all of same to Purchaser and shall be discharged of all
further obligations hereunder; provided, however, that if at the time of
termination of this escrow you are advised by the Company that the property
subject to this escrow is the subject of a pledge or other security agreement,
you shall deliver all such property to the pledgeholder or other person
designated by the Company.
6. Except as otherwise provided in these Joint Escrow Instructions, your duties
hereunder may be altered, amended, modified or revoked only by a writing signed
by all of the parties hereto.
7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties or
their assignees. You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent or as attorney-in-fact for Purchaser while
acting in good faith and any act done or omitted by you pursuant to the advice
of your own attorneys shall be conclusive evidence of such good faith.
8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree of any court, you shall not be
liable to any of the parties hereto or to any other person, firm or corporation
by reason of such compliance, notwithstanding any such order, judgment or decree
being subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.
9. You shall not be liable in any respect on account of the identity, authority
or rights of the parties executing or delivering or purporting to execute or
deliver the Agreement or any documents or papers deposited or called for
hereunder.
10. You shall not be liable for the outlawing of any rights under any statute of
limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.
11. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be Secretary of the Company or if you shall resign by written notice to
each party. In the event of any such termination, the Company may appoint any
officer or assistant officer of the Company as successor Escrow Agent and
Purchaser hereby confirms the appointment of such successor or successors as the
Purchaser’s attorney-in-fact and agent to the full extent of your appointment.
12. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

 

 



--------------------------------------------------------------------------------



 



13. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities, you are
authorized and directed to retain in your possession without liability to anyone
all or any part of said securities until such dispute shall have been settled
either by mutual written agreement of the parties concerned or by a final order,
decree or judgment of a court of competent jurisdiction after the time for
appeal has expired and no appeal has been perfected, but you shall be under no
duty whatsoever to institute or defend any such proceedings.
14. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery, including delivery by
express courier or five days after deposit in the United States Post Office, by
registered or certified mail with postage and fees prepaid, addressed to each of
the other parties hereunto entitled at the following addresses, or at such other
addresses as a party may designate by ten days’ advance written notice to each
of the other parties hereto:

             
 
  Company:   ChromaDex, Inc.    
 
      10005 Muirlands Boulevard     
 
      Suite G, 1st Floor    
 
      Irvine, CA 92618    
 
           
 
  Purchaser:        
 
     
 
   
 
     
 
   
 
     
 
   
 
           
 
  Escrow Agent:   Secretary    
 
      ChromaDex, Inc.    
 
      10005 Muirlands Boulevard     
 
      Suite G, 1st Floor    
 
      Irvine, CA 92618    

15. By signing these Joint Escrow Instructions you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.
16. You shall be entitled to employ such legal counsel and other experts
(including without limitation the firm of Manatt, Phelps & Phillips, LLP) as you
may deem necessary properly to advise you in connection with your obligations
hereunder. You may rely upon the advice of such counsel, and may pay such
counsel reasonable compensation therefor. The Company shall be responsible for
all fees generated by such legal counsel in connection with your obligations
hereunder.
17. This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. It is
understood and agreed that references to “you” or “your” herein refer to the
original Escrow Agent and to any and all successor Escrow Agents. It is
understood and agreed that the Company may at any time or from time to time
assign its rights under the Agreement and these Joint Escrow Instructions in
whole or in part.

 

 



--------------------------------------------------------------------------------



 



18. This Agreement shall be governed by and interpreted and determined in
accordance with the laws of the State of California, as such laws are applied by
California courts to contracts made and to be performed entirely in California
by residents of that state.

                  Very truly yours,    
 
                ChromaDex, Inc.    
 
           
 
  By        
 
     
 
     
 
  Title        
 
     
 
   
 
           
 
  Purchaser:                
 
           
Escrow Agent:
             
 
           

 

 



--------------------------------------------------------------------------------



 



Exhibit D
PROMISSORY NOTE

$ _____    Irvine, California     [Date]

For Value Received, the undersigned hereby unconditionally promises to pay to
the order of ChromaDex, Inc., a California corporation (the “Company”), at 10005
Muirlands Boulevard, Suite G, 1st Floor, Irvine, CA 92618, or at such other
place as the holder hereof may designate in writing, in lawful money of the
United States of America and in immediately available funds, the principal sum
of _____ Dollars ($ _____ ) together with interest accrued from the date hereof
on the unpaid principal at the rate of _____ % per annum, or the maximum rate
permissible by law (which under the laws of the State of California shall be
deemed to be the laws relating to permissible rates of interest on commercial
loans), whichever is less, as follows:
Principal Repayment. The outstanding principal amount hereunder shall be [due
and payable in full on _____ ] [Alternative text: subject to scheduled amortized
repayments on the dates and in the amounts listed below.

      Principal Repayment Date   Repayment Amount]; and

Interest Payments. Interest shall be compounded annually and shall be payable
[monthly / quarterly / annually in arrears] [in arrears on each Principal
Repayment Date] and shall be calculated on the basis of a 360-day year for the
actual number of days elapsed;
provided, however, that in the event that the undersigned’s employment by or
association with the Company or its Affiliate is terminated for any reason prior
to payment in full of this Note, this Note shall be accelerated and all
remaining unpaid principal and interest shall become due and payable immediately
after such termination.
If the undersigned fails to pay any of the principal and accrued interest when
due, the Company, at its sole option, shall have the right to accelerate this
Note, in which event the entire principal balance and all accrued interest shall
become immediately due and payable, and immediately collectible by the Company
pursuant to applicable law.
This Note may be prepaid at any time without penalty. All money paid toward the
satisfaction of this Note shall be applied first to the payment of interest as
required hereunder and then to the retirement of the principal.

 

 



--------------------------------------------------------------------------------



 



The full amount of this Note is secured by a pledge of shares of Common Stock of
the Company, and is subject to all of the terms and provisions of the Restricted
Stock Purchase Agreement and Stock Pledge Agreement of even date herewith
between the undersigned and the Company.
The undersigned hereby represents and agrees that the amounts due under this
Note are not consumer debt, and are not incurred primarily for personal, family
or household purposes, but are for business and commercial purposes only.
The undersigned hereby waives presentment, protest and notice of protest, demand
for payment, notice of dishonor and all other notices or demands in connection
with the delivery, acceptance, performance, default or endorsement of this Note.
The holder hereof shall be entitled to recover, and the undersigned agrees to
pay when incurred, all costs and expenses of collection of this Note, including
without limitation, reasonable attorneys’ fees.
This Note shall be governed by, and construed, enforced and interpreted in
accordance with, the laws of the State of California, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.

             
 
  Signed        
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



Exhibit E
STOCK PLEDGE AGREEMENT
This Stock Pledge Agreement (“Pledge Agreement”) is made by _____ (“Pledgor”),
in favor of ChromaDex, Inc.., a California corporation with its principal place
of business at ChromaDex, Inc., 10005 Muirlands Boulevard, Suite G, 1st Floor,
Irvine, CA 92618 (“Pledgee”).
Whereas, Pledgor has concurrently herewith executed that certain Promissory Note
(the “Note”) in favor of Pledgee in the amount of _____ Dollars ($ _____ ) in
payment of the purchase price of _____ ( _____ ) shares of the Common Stock of
Pledgee; and
Whereas, Pledgee is willing to accept the Note from Pledgor, but only upon the
condition, among others, that Pledgor shall have executed and delivered to
Pledgee this Pledge Agreement and the Collateral (as defined below):
Now, Therefore, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, Pledgor hereby agrees as
follows:
1. As security for the full, prompt and complete payment and performance when
due (whether by stated maturity, by acceleration or otherwise) of all
indebtedness of Pledgor to Pledgee created under the Note (all such indebtedness
being the “Liabilities”), together with, without limitation, the prompt payment
of all expenses, including, without limitation, reasonable attorneys’ fees and
legal expenses, incidental to the collection of the Liabilities and the
enforcement or protection of Pledgee’s lien in and to the collateral pledged
hereunder, Pledgor hereby pledges to Pledgee, and grants to Pledgee, a first
priority security interest in all of the following (collectively, the “Pledged
Collateral”):
(a)  _____ ( _____ ) shares of Common Stock of Pledgee represented by
Certificates numbered _____ (the “Pledged Shares”), and all dividends, cash,
instruments, and other property or proceeds from time to time received,
receivable, or otherwise distributed in respect of or in exchange for any or all
of the Pledged Shares;
(b) all voting trust certificates held by Pledgor evidencing the right to vote
any Pledged Shares subject to any voting trust; and
(c) all additional shares and voting trust certificates from time to time
acquired by Pledgor in any manner (which additional shares shall be deemed to be
part of the Pledged Shares), and the certificates representing such additional
shares, and all dividends, cash, instruments, and other property or proceeds
from time to time received, receivable, or otherwise distributed in respect of
or in exchange for any or all of such shares.

 

 



--------------------------------------------------------------------------------



 



The term “indebtedness” is used herein in its most comprehensive sense and
includes any and all advances, debts, obligations and Liabilities heretofore,
now or hereafter made, incurred or created, whether voluntary or involuntary and
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, and whether recovery upon such indebtedness may be
or hereafter becomes unenforceable.
2. At any time, without notice, and at the expense of Pledgor, Pledgee in its
name or in the name of its nominee or of Pledgor may, but shall not be obligated
to: (1) collect by legal proceedings or otherwise all dividends (except cash
dividends other than liquidating dividends), interest, principal payments and
other sums now or hereafter payable upon or on account of said Pledged
Collateral; (2) enter into any extension, reorganization, deposit, merger or
consolidation agreement, or any agreement in any way relating to or affecting
the Pledged Collateral, and in connection therewith may deposit or surrender
control of such Pledged Collateral thereunder, accept other property in exchange
for such Pledged Collateral and do and perform such acts and things as it may
deem proper, and any money or property received in exchange for such Pledged
Collateral shall be applied to the indebtedness or thereafter held by it
pursuant to the provisions hereof; (3) insure, process and preserve the Pledged
Collateral; (4) cause the Pledged Collateral to be transferred to its name or to
the name of its nominee; (5) exercise as to such Pledged Collateral all the
rights, powers and remedies of an owner, except that so long as no default
exists under the Note or hereunder Pledgor shall retain all voting rights as to
the Pledged Shares.
3. Pledgor agrees to pay prior to delinquency all taxes, charges, liens and
assessments against the Pledged Collateral, and upon the failure of Pledgor to
do so, Pledgee at its option may pay any of them and shall be the sole judge of
the legality or validity thereof and the amount necessary to discharge the same.
4. At the option of Pledgee and without necessity of demand or notice, all or
any part of the indebtedness of Pledgor shall immediately become due and payable
irrespective of any agreed maturity, upon the happening of any of the following
events: (1) failure to keep or perform any of the terms or provisions of this
Pledge Agreement; (2) failure to pay any installment of principal or interest on
the Note when due; (3) the levy of any attachment, execution or other process
against the Pledged Collateral; or (4) the insolvency, commission of an act of
bankruptcy, general assignment for the benefit of creditors, filing of any
petition in bankruptcy or for relief under the provisions of Title 11 of the
United States Code of, by, or against Pledgor.
5. In the event of the nonpayment of any indebtedness when due, whether by
acceleration or otherwise, or upon the happening of any of the events specified
in the last preceding section, Pledgee may then, or at any time thereafter, at
its election, apply, set off, collect or sell in one or more sales, or take such
steps as may be necessary to liquidate and reduce to cash in the hands of
Pledgee in whole or in part, with or without any previous demands or demand of
performance or notice or advertisement, the whole or any part of the Pledged
Collateral in such order as Pledgee may elect, and any such sale may be made
either at public or private sale at its place of business or elsewhere, or at
any broker’s board or securities exchange, either for cash or upon credit or for
future delivery; provided, however, that if such disposition is at private sale,

 

 



--------------------------------------------------------------------------------



 



then the purchase price of the Pledged Collateral shall be equal to the public
market price then in effect, or, if at the time of sale no public market for the
Pledged Collateral exists, then, in recognition of the fact that the sale of the
Pledged Collateral would have to be registered under the Securities Act of 1933
and that the expenses of such registration are commercially unreasonable for the
type and amount of collateral pledged hereunder, Pledgee and Pledgor hereby
agree that such private sale shall be at a purchase price mutually agreed to by
Pledgee and Pledgor or, if the parties cannot agree upon a purchase price, then
at a purchase price established by a majority of three independent appraisers
knowledgeable of the value of such collateral, one named by Pledgor within ten
(10) days after written request by the Pledgee to do so, one named by Pledgee
within such 10-day period, and the third named by the two appraisers so
selected, with the appraisal to be rendered by such body within thirty (30) days
of the appointment of the third appraiser. The cost of such appraisal, including
all appraiser’s fees, shall be charged against the proceeds of sale as an
expense of such sale. Pledgee may be the purchaser of any or all Pledged
Collateral so sold and hold the same thereafter in its own right free from any
claim of Pledgor or right of redemption. Demands of performance, notices of
sale, advertisements and presence of property at sale are hereby waived, and
Pledgee is hereby authorized to sell hereunder any evidence of debt pledged to
it. Any officer or agent of Pledgee may conduct any sale hereunder.
6. The proceeds of the sale of any of the Pledged Collateral and all sums
received or collected by Pledgee from or on account of such Pledged Collateral
shall be applied by Pledgee to the payment of expenses incurred or paid by
Pledgee in connection with any sale, transfer or delivery of the Pledged
Collateral, to the payment of any other costs, charges, attorneys’ fees or
expenses mentioned herein, and to the payment of the indebtedness or any part
hereof, all in such order and manner as Pledgee in its discretion may determine.
Pledgee shall then pay any balance to Pledgor.
7. Upon the transfer of all or any part of the indebtedness Pledgee may transfer
all or any part of the Pledged Collateral and shall be fully discharged
thereafter from all liability and responsibility with respect to such Pledged
Collateral so transferred, and the transferee shall be vested with all the
rights and powers of Pledgee hereunder with respect to such Pledged Collateral
so transferred; but with respect to any Pledged Collateral not so transferred
Pledgee shall retain all rights and powers hereby given.
8. Until all indebtedness shall have been paid in full the power of sale and all
other rights, powers and remedies granted to Pledgee hereunder shall continue to
exist and may be exercised by Pledgee at any time and from time to time
irrespective of the fact that the indebtedness or any part thereof may have
become barred by any statute of limitations, or that the personal liability of
Pledgor may have ceased.
9. Pledgee agrees that so long as no default exists under the Note or hereunder,
the Pledged Shares shall, upon the request of Pledgor, be released from pledge
as the indebtedness is paid. Such releases shall be at the rate of one share for
each _____ ($ _____ ) of principal amount of indebtedness paid. Release from
pledge, however, shall not result in release from the provisions of those
certain Joint Escrow Instructions, if any, of even date herewith among the
parties to this Pledge Agreement and the Escrow Agent named therein.

 

 



--------------------------------------------------------------------------------



 



10. Pledgee may at any time deliver the Pledged Collateral or any part thereof
to Pledgor and the receipt of Pledgor shall be a complete and full acquittance
for the Pledged Collateral so delivered, and Pledgee shall thereafter be
discharged from any liability or responsibility therefor.
11. The rights, powers and remedies given to Pledgee by this Pledge Agreement
shall be in addition to all rights, powers and remedies given to Pledgee by
virtue of any statute or rule of law. Any forbearance or failure or delay by
Pledgee in exercising any right, power or remedy hereunder shall not be deemed
to be a waiver of such right, power or remedy, and any single or partial
exercise of any right, power or remedy hereunder shall not preclude the further
exercise thereof; and every right, power and remedy of Pledgee shall continue in
full force and effect until such right, power or remedy is specifically waived
by an instrument in writing executed by Pledgee.
12. If any provision of this Pledge Agreement is held to be unenforceable for
any reason, it shall be adjusted, if possible, rather than voided in order to
achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Pledge Agreement shall be deemed valid and enforceable
to the full extent possible.
13. This Pledge Agreement shall be governed by, and construed in accordance
with, the laws of the State of California as applied to contracts made and
performed entirely within the State of California by residents of such State.

              Dated: _______________   Pledgor    
 
                     
 
           
 
  Printed Name:        
 
     
 
   

 

 